


Exhibit 10.1




ROVI CORPORATION
2008 EQUITY INCENTIVE PLAN
As Adopted by the Board of Directors on June 9, 2008
Approved by the Stockholders on July 15, 2008
As amended on May 24, 2011
As amended on April 30, 2013
As amended on April 29, 2014
        
Section 1.Purpose; Definitions.
The name of the plan is the ROVI Corporation 2008 Equity Incentive Plan (the
“Plan”). The purpose of the Plan is to encourage and enable employees (including
officers and Directors) of ROVI Corporation, a Delaware corporation (the
“Company”) and its Subsidiaries, non-employee members of the Board of Directors
of the Company, and those consultants and other independent contractors who
provide services to the Company and its Subsidiaries and upon whose judgment,
initiative and efforts the Company and its Subsidiaries depend for the
successful conduct of their business to acquire proprietary interests in the
Company. It is anticipated that providing such persons with a direct stake in
the Company’s welfare will assure a closer identification of their interests
with those of the Company, thereby stimulating their efforts on behalf of the
Company and its Subsidiaries and strengthening their desire to remain with the
Company and its Subsidiaries.
The following terms shall be defined as set forth below:
(a)“Act” means the Securities Act of 1933, as amended.
(b)“Administrator” means the Board or the Committee.
(c)“Amendment Date” means the effective date of the 2013 amendment of this Plan
document, which is the date of the annual meeting of stockholders of the Company
held in 2013 provided this Plan is approved by the Company’s stockholders at
such meeting.
(d)“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, means Incentive Stock Options, Nonstatutory Stock Options,
Performance Shares, Stock Appreciation Rights, Restricted Stock, and Restricted
Stock Units.
(e)“Board” means the Board of Directors of the Company.
(f)“Cause,” as such term relates to the termination of any person’s status as an
employee or other service provider of the Company, means the occurrence of one
or more of the following: (i) such person is convicted of, pleads guilty to, or
confesses to any felony or any act of fraud, misappropriation or embezzlement
which has an immediate and materially adverse effect on the Company or any
Subsidiary, as determined by the Board in good faith in its sole discretion,
(ii) such person engages in a fraudulent act to the material damage or prejudice
of the Company or any Subsidiary or in conduct or activities materially damaging
to the property, business or reputation of the Company or any Subsidiary, all as
determined by the Board in good faith in its sole discretion, (iii) any material
act or omission by such person involving malfeasance or negligence in the
performance of such person’s duties to the Company or any Subsidiary to the
material detriment of the Company or any Subsidiary, as determined by the Board
in good faith in its sole discretion, which has not been corrected by such
person to the satisfaction of the Board within 30 days after written notice from
the Company of any such act or omission, (iv) failure by such person to comply
in any material respect with the terms of his employment agreement, if any, or
any written policies or directives of the Board as determined by the Board in
good faith in its sole discretion, which has not been corrected by such person
to the satisfaction of the Board within 30 days after written notice from the
Company of such failure, or (v) material breach by such person of any other
agreement with the Company, as determined by the Board in good faith in its sole
discretion.
(g)“Code” means the Internal Revenue Code of 1986, as amended, and any successor
tax laws, and related rules, regulations and interpretations.
(h)“Covered Employees” means any participant who is designated by the Committee
prior to the date that the Committee establishes the Performance Goals for a
Performance Period, to be a Covered Employee within the meaning of Code Section
162(m).
(i)“Committee” means a committee of two or more Independent Directors appointed
by the Board to administer the Plan.
(j)“Director” means a member of the Board.




--------------------------------------------------------------------------------




(k)“Disability” means an individual’s inability to perform his normal required
services for the Company and its Subsidiaries for a period of six consecutive
months by reason of the individual’s mental or physical disability, as
determined by the Administrator in good faith in its sole discretion.
(l)“Fair Market Value” of the Stock on any given date under the Plan shall be
determined as follows:
(i)If the Stock is at the time listed on any established stock exchange, then
the fair market value shall be the closing selling price per share of the Stock
as quoted on such exchange on the date of determination, or if there is no
reported sale of the Stock on such exchange on the date of determination, then
the fair market value shall be the closing selling price on the exchange on the
last preceding trading day on which sales of the Stock are reported as having
occurred, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable.
(ii)If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the fair market value shall be the mean between
the closing high bid and low asked prices for the Stock on the date of
determination, or if no prices are quoted for such date, then the mean between
the closing high bid and low asked prices on the last, preceding trading day on
which any bid and asked prices were quoted, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable.
(iii)In the absence of an established market for the Stock, then the fair market
value shall be determined by the Administrator after taking into account such
factors as the Administrator shall deem appropriate.
(m)“Full Value Award” means an Award that is not an Option with respect to which
the exercise or strike price is at least 100% of the Fair Market Value on the
date of grant or a Stock Appreciation Right with respect to which the exercise
or strike price is at least 100% of the Fair Market Value on the date of grant.
(n)“Incentive Stock Option” means any Stock Option designated and qualified as
an “incentive stock option” as defined in Section 422 of the Code.
(o)“Independent Director” means a member of the Board who is not also an
employee of the Company or any Subsidiary.
(p)“Nonstatutory Stock Option” means any Stock Option that is not an Incentive
Stock Option.
(q)“Option” or “Stock Option” means any option to purchase shares of Stock
granted pursuant to Section 5.
(r)“Performance-Based Award” means an Incentive Stock Option, Nonstatutory Stock
Option, Performance Shares, Stock Appreciation Right, Restricted Stock or
Restricted Stock Units granted to a selected Covered Employee and subject to the
terms and conditions set forth in Section 9. All Performance-Based Awards are
intended to qualify as Qualified Performance-Based Compensation.
(s)“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: net earnings
(either before or after interest, taxes, depreciation and amortization, and
other non-cash or nonrecurring items), net losses, sales or revenue, operating
income, operating cash flow, return on net assets, return on stockholders’
equity, return on assets, return on capital, stockholder returns, gross or net
profit margin, earnings per share, price per share of Stock, and market share,
any of which may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group. The Committee
shall, within the time prescribed by Section 162(m) of the Code, define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for such Performance Period for such participant.
(t)“Performance Goals” means, for a Performance Period, the goals established in
writing by the Committee for the Performance Period based upon the Performance
Criteria. Depending upon the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual. The Committee, in its discretion, may, within the time prescribed by
Section 162(m) of the Code, adjust or modify the calculation of Performance
Goals for such Performance Period in order to prevent the dilution or
enlargement of the rights of participants (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, including any merger, consolidation, acquisition or
similar corporate transaction, or (ii) in recognition of, or in anticipation of,
any other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
Where applicable, the Performance Goals may be applied to the performance of the
Company relative to a market index, a group of other companies or a combination
thereof, all as determined by the Committee. The Performance Goals may include a
threshold level of performance below which no vesting will occur, levels of
performance at which specified vesting will occur, and a maximum level of
performance at which full vesting will occur.
(u)“Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a participant’s right to a Performance-Based Award.




--------------------------------------------------------------------------------




(v)“Performance Shares” mean an Award granted to a participant pursuant to
Section 8 that entitles the participant to receive a prescribed number of shares
of Stock upon achievement of Performance Goals established by the Committee for
such Award.
(w)“Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.
(x)“Restricted Stock” means a Restricted Stock Award granted pursuant to Section
7 by the issuance of Stock subject to restrictions.
(y)“Restricted Stock Award” means any Award granted pursuant to Section 7.
(z)“Restricted Stock Unit” means a Restricted Stock Award granted pursuant to
Section 7 to receive the economic equivalent of Restricted Stock without the
issuance of Stock at time of grant.
(aa)“Retirement” means an employee’s termination of employment with the Company
and its Subsidiaries after attainment of age 65 or attainment of age 55 and
completion of 10 years of employment.
(bb)     “Stock” means the Common Stock, par value $.001 per share, of the
Company, subject to adjustments pursuant to Section 3.
(cc)     “Stock Appreciation Right” means any Award granted pursuant to Section
6.
(dd)     “Subsidiary” means any corporation or other entity (other than the
Company) in any unbroken chain of corporations or other entities, beginning with
the Company if each of the corporations or entities (other than the last
corporation or entity in the unbroken chain) owns stock or other interests
possessing 50% or more of the economic interest or the total combined voting
power of all classes of stock or other interests in one of the other
corporations or entities in the chain.
Section 2.Administration of Plan; Authority to Select Participants and Determine
Awards.
(a)    Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:
(i)    to select those employees (including officers and Directors) of the
Company and its Subsidiaries, Independent Directors, and consultants and other
independent contractors in service to the Company and its Subsidiaries to whom
Awards may from time to time be granted;
(ii)    to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Nonstatutory Stock Options, Performance Shares, Stock
Appreciation Rights, Restricted Stock, and Restricted Stock Units, or any
combination of the foregoing, granted to any one or more participants;
(iii)    to determine the number of shares of Stock to be covered by any Award;
(iv)    to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
participants, and to approve the form of written instruments evidencing the
Awards;
(v)    to accelerate at any time the exercisability or vesting of all or any
portion of any Award;
(vi)    subject to the provisions of Section 5(a)(ii), to extend at any time the
period in which Stock Options may be exercised;
(vii)    to determine at any time whether, to what extent, and under what
circumstances Stock and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the participant and whether
and to what extent the Company shall pay or credit amounts constituting interest
(at rates determined by the Administrator) or dividends or deemed dividends on
such deferrals; and
(viii)    at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan (including for any subplan or portion
of the Plan that the Administrator may establish for a specific group of
employees or other service providers) and for its own acts and proceedings as it
shall deem advisable; to interpret the terms and provisions of the Plan and any
Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and otherwise to supervise the
administration of the Plan.
All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan participants.




--------------------------------------------------------------------------------




(b)    Delegation of Authority to Grant Awards. The Administrator, in its
discretion, may delegate to the Chief Executive Officer or Chief Operating
Officer of the Company all or part of the Administrator’s authority and duties
with respect to Awards, including the granting thereof, to individuals who are
not subject to the reporting and other provisions of Section 16 of the Act or
Covered Employees within the meaning of Section 162(m) of the Code. The
Administrator may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Administrator’s delegate or
delegates that were consistent with the terms of the Plan.
Section 3.Stock Issuable Under the Plan; Mergers; Substitution.
(a)    Successor to and Continuation of Prior Plans. The Plan is the successor
to and continuation of the Rovi Corporation 2000 Equity Incentive Plan and the
Sonic Solutions 2004 Equity Compensation Plan (together, the “Prior Plans”).
Following the Amendment Date, no additional stock awards will be granted under
the Prior Plans. Any unallocated shares remaining available for issuance
pursuant to the exercise of options or issuance or settlement of stock awards
not previously granted under the Prior Plans as of 12:01 a.m. Pacific Standard
Time on the Amendment Date (the “Prior Plans’ Available Reserve”) will cease to
be available under the Prior Plans at such time and will be added to the Share
Reserve (as further described in Section 3(b)) and be then immediately available
for issuance pursuant to Awards. In addition, from and after 12:01 a.m. Pacific
Standard Time on the Amendment Date, all outstanding stock awards granted under
the Prior Plans will remain subject to the terms of the Prior Plans; provided,
however, that any shares of Stock subject to outstanding options and stock
appreciation rights granted under the Prior Plans (the “Prior Plans’
Appreciation Awards”) and stock awards granted under the Prior Plans that
(i) expire or terminate for any reason prior to exercise or settlement, (ii) are
forfeited because of the failure to meet a contingency or condition required to
vest such shares, or (iii) other than with respect to a Prior Plans’
Appreciation Award, are reacquired or withheld (or not issued) to satisfy a tax
withholding obligation (collectively, the “Prior Plans’ Returning Shares”) will
become available for issuance pursuant to Stock Awards granted hereunder in
accordance with the provisions of Section 3(c) below. All Awards granted on or
after 12:01 a.m. Pacific Standard Time on the Amendment Date will be subject to
the terms of the Plan.
(b)    Stock Issuable. Subject to Sections 3(c) and (d), the aggregate number of
shares of Stock that may be issued pursuant to Awards from and after the
Amendment Date will not exceed (A) 22,149,817 shares, which number is the sum of
(i) the 1,849,817 shares subject to the Prior Plans’ Available Reserve and
(ii) 20,300,000 shares; plus (B) the Prior Plans’ Returning Shares, if any, that
become available for grant under the Plan from time to time (the aggregate
number of shares described in (A) and (B) above, the “Share Reserve”). Subject
to Section 3(c), the number of shares available for issuance under the Plan will
be reduced by: (A) one share for each share of Stock issued pursuant to (1) an
Option with respect to which the exercise price is at least 100% of the Fair
Market Value on the date of grant, or (2) a Stock Appreciation Right with
respect to which the strike price is at least 100% of the Fair Market Value on
the date of grant; and (B) one and seven-tenths (1.7) shares for each share of
Stock issued pursuant to a Full Value Award. Subject to such overall limitation,
shares of Stock may be issued up to such maximum number pursuant to any type or
types of Award; provided, however, that Stock Options, Stock Appreciation
Rights, Performance Shares, Restricted Stock, and Restricted Stock Units with
respect to no more than one million five hundred thousand (1,500,000) shares of
Stock and Stock equivalents may be granted to any one individual participant
during any one calendar year period. The shares available for issuance under the
Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company. Upon the exercise of a Stock Appreciation Right
settled in shares of Stock, the right to purchase an equal number of shares of
Stock covered by a related Stock Option, if any, shall be deemed to have been
surrendered and will no longer be exercisable, and said number of shares of
Stock shall no longer be available under the Plan.
(c)    Reversion of Shares to the Share Reserve.
(i)    Shares Available For Subsequent Issuance. If any shares of Stock issued
pursuant to an Award are (A) not issued or forfeited back to the Company because
of the failure to meet a contingency or condition required to vest such shares
or such Award expires or otherwise terminates without all of the shares covered
by such Award having been issued or (B) not issued or reacquired by the Company
pursuant to Section 10(b) in connection with a Full Value Award, such shares
will again become available for issuance under the Plan (the “2008 Plan
Returning Shares”). For each (1) 2008 Plan Returning Share that is subject to a
Full Value Award, (2) Prior Plans’ Returning Share pursuant to an award other
than a Prior Plans’ Appreciation Award or (3) share not issued or reacquired by
the Company pursuant to Section 10(b) in connection with a Full Value Award, the
number of shares of Common Stock available for issuance under the Plan will
increase by one and seven-tenths (1.7) shares.
(ii)    Shares Not Available For Subsequent Issuance. If any shares subject to
an Award or a Prior Plans’ Appreciation Award are not delivered because the
Award is exercised through a reduction of shares subject to the Award or Prior
Plans’ Appreciation Award (i.e., “net exercised”), the number of shares that are
not delivered will no longer be available for issuance under the Plan. Also, any
shares reacquired by the Company pursuant to Section 10(b) upon the exercise of
an Option or Stock Appreciation Right or a Prior Plans’ Appreciation Award, any
shares used as consideration for the exercise of an Option or Stock Appreciation
Right or a Prior Plans’ Appreciation Award or any shares repurchased by the
Company on the open market with the proceeds of an Option or Stock Appreciation
Right exercise price or a Prior Plans’ Appreciation Award exercise price will no
longer be available for issuance under the Plan.
(iii)    Recapitalizations. If, through or as a result of any merger,
consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar transaction, the outstanding shares of
Stock are increased or decreased or are exchanged for a different number or kind
of shares or other




--------------------------------------------------------------------------------




securities of the Company, or additional shares or new or different shares or
other securities of the Company or other non-cash assets are distributed with
respect to such shares of Stock or other securities, the Administrator shall
make an appropriate or proportionate adjustment in (i) the Share Reserve,
(ii) the number of Stock Options, Stock Appreciation Rights, Performance Shares,
Restricted Stock, and Restricted Stock Units that can be granted to any one
individual participant, (iii) the number and kind of shares or other securities
subject to any then outstanding Awards under the Plan, and (iv) the price for
each share subject to any then outstanding Stock Options and Stock Appreciation
Rights under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options and Stock Appreciation
Rights) as to which such Stock Options and Stock Appreciation Rights remain
exercisable. The adjustment by the Administrator shall be final, binding and
conclusive. No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Administrator in its discretion may
make a cash payment in lieu of fractional shares.
(d)    Mergers, etc. In the event of (i) a dissolution or liquidation of the
Company; (ii) a merger or consolidation in which the Company is the not the
surviving corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the Stock Options, Stock
Appreciation Rights, Performance Shares and Restricted Stock Units granted under
this Plan are assumed, converted or replaced by the successor corporation, which
assumption will be binding on all optionees); (iii) a merger in which the
Company is the surviving corporation but after which the stockholders of the
Company (other than any stockholder which merges (or which owns or controls
another corporation which merges) with the Company in such merger) cease to own
their shares or other equity interests in the Company; (iv) the sale of
substantially all of the assets of the Company; or (v) any other transaction
which qualifies as a “corporate transaction” under Section 424(a) of the
Internal Revenue Code of 1986, as amended, wherein the stockholders of the
Company give up all of their equity interest in the Company (except for the
acquisition, sale or transfer of all or substantially all of the outstanding
shares of the Company from or by the stockholders of the Company), the Board, or
the Board of Directors of any corporation assuming the obligations of the
Company, may, in its discretion, take any one or more of the following actions,
as to outstanding Stock Options and Stock Appreciation Rights: (I) provide that
such Stock Options shall be assumed or equivalent options shall be substituted,
by the acquiring or succeeding corporation (or an affiliate thereof), (II) upon
written notice to the optionees, provide that all unexercised Stock Options and
Stock Appreciation Rights will terminate immediately prior to the consummation
of such transaction unless exercised by the optionee within a specified period
following the date of such notice, and/or (III) in the event of a business
combination under the terms of which holders of the Stock of the Company will
receive upon consummation thereof a cash payment for each share surrendered in
the business combination, make or provide for a cash payment to the optionees,
equal to the difference between (A) the value (as determined by the
Administrator) of the consideration payable per share of Stock pursuant to the
business combination (the “Merger Price”) multiplied by the number of shares of
Stock subject to such outstanding Stock Options and Stock Appreciation Rights
(to the extent then exercisable at prices not in excess of the Merger Price) and
(B) the aggregate exercise price of all such outstanding Stock Options and Stock
Appreciation Rights, in exchange for the termination of such Stock Options and
Stock Appreciation Rights.
(e)    Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who become employees of the Company or a Subsidiary as the result of
a merger or consolidation of the employing corporation with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the employing corporation. The Administrator may direct that the
substitute awards be granted on such terms and conditions as the Administrator
considers appropriate in the circumstances.
Section 4.Eligibility.
Participants in the Plan shall be such full-time or part-time employees of the
Company and its Subsidiaries, Independent Directors, and consultants and other
independent contractors in service to the Company and its Subsidiaries as the
Administrator in its sole discretion shall select from time to time.
Section 5.Stock Options.
Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve. Stock Options granted under the
Plan may be either Incentive Stock Options or Nonstatutory Stock Options.
Incentive Stock Options may be granted only to employees of the Company or any
Subsidiary that is a “subsidiary corporation” within the meaning of Section
424(f) of the Code. To the extent that any Option does not qualify as an
Incentive Stock Option, it shall be a Nonstatutory Stock Option. The
Administrator may from time to time adopt subplans to this Plan containing such
additional terms, conditions and restrictions, not inconsistent with the terms
of the Plan, as may be necessary to qualify the grants of Stock Options
thereunder for preferential treatment under the laws of any country or other
jurisdiction in which the Company or any of its Subsidiaries has employees,
Independent Directors, consultants or other independent contractors.
No Incentive Stock Option shall be granted under the Plan after July 15, 2018.
(a)    Terms and Conditions of Stock Options. The Administrator in its
discretion may grant Stock Options subject to the following terms and conditions
and such additional terms and conditions, not inconsistent with the terms of the
Plan, as the Administrator shall deem desirable:




--------------------------------------------------------------------------------




(i)    Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(a) shall be determined by the
Administrator at the time of grant, but shall not be less than 100% of the Fair
Market Value of a share of Stock on the date of grant. If an employee owns or is
deemed to own (by reason of the attribution rules of Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or of any “parent or subsidiary corporation” of the Company (within the
meaning of Section 424(f) of the Code) and an Incentive Stock Option is granted
to such employee, the exercise price per share for the Stock covered by such
Incentive Stock Option shall be not less than 110% of the Fair Market Value of a
share of Stock on the grant date.
(ii)    Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than seven (7)
years after the date the Option is granted, and the term of each such Option
shall expire no more than seven (7) years after the date of grant. If an
employee owns or is deemed to own (by reason of the attribution rules of Section
424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or of any “parent or subsidiary corporation” of the Company
(within the meaning of Section 424(f) of the Code) and an Incentive Stock Option
is granted to such employee, the term of such Option shall expire no more than
five years after the date of grant.
(iii)    Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at the time of grant. The Administrator may at
any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.
(iv)    Method of Exercise. Stock Options may be exercised in whole or in part,
by giving written notice of exercise to the Company specifying the number of
shares to be purchased. Payment of the purchase price shall be made in full
concurrently with such exercise by any one of the following methods: (A) in
cash; (B) if and to the extent the instrument evidencing the Option so provides
and if the Company is not then prohibited from purchasing or acquiring shares of
Stock, with shares of Stock that have been held by the optionee for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes, delivered in lieu of cash and valued at their Fair
Market Value on the date of exercise; (C) through a “same day sale” commitment
from the optionee and a broker-dealer that is a member of the National
Association of Securities Dealers, Inc. (the “NASD Dealer”) whereby the optionee
irrevocably elects to exercise the Option and to sell a portion of the shares so
purchased to pay for the exercise price, and whereby the NASD Dealer irrevocably
commits upon receipt of such shares to forward the exercise price directly to
the Company; (D) through a “margin” commitment from the optionee and a NASD
Dealer whereby the optionee irrevocably elects to exercise the Option and to
pledge the shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the exercise price ,
and whereby the NASD Dealer irrevocably commits upon receipt of such shares to
forward the exercise price directly to the Company; or (E) any combination of
the foregoing. The delivery of certificates representing the shares of Stock to
be purchased pursuant to the exercise of a Stock Option will be contingent upon
receipt from the optionee (or a purchaser acting in his stead in accordance with
the provisions of the Stock Option) by the Company of the full purchase price
for such shares and the fulfillment of any other requirements contained in the
Stock Option or applicable provisions of laws.
(v)    Termination by Reason of Death. Any Stock Option held by an optionee
whose employment by (or other business relationship with) the Company and its
Subsidiaries is terminated by reason of the optionee’s death may thereafter be
exercised, to the extent it was exercisable by the optionee on the date of the
optionee’s death, by the legal representative of the optionee’s estate or by any
other person who acquires the right to exercise the option by reason of such
death under the optionee’s will or the laws of intestate succession, for a
period of 12 months (or such other period as the Administrator shall specify in
the Stock Option) from the date of death, but not later than the expiration of
the stated term of the Option, if earlier.
(vi)    Termination by Reason of Disability. Any Stock Option held by an
optionee whose employment by (or other business relationship with) the Company
and its Subsidiaries is terminated by reason of Disability may thereafter be
exercised, to the extent it was exercisable on the date of such termination, for
a period of 12 months (or such other period as the Administrator shall specify
in the Stock Option) from the date of such termination of employment (or
business relationship), but not later than the expiration of the stated term of
the Option, if earlier. The Administrator shall have sole authority and
discretion to determine whether a participant’s employment (or business
relationship) has been terminated by reason of Disability. The Administrator may
specify in any Stock Option that the death of an optionee during the period
provided in this Section 5(a)(vi) for the exercise of the Option shall extend
such period for a period ending not later than 12 months following the date of
the optionee’s death, subject to termination on the expiration of the stated
term of the Option, if earlier.
(vii)    Termination by Reason of Retirement. Any Stock Option held by an
optionee whose employment by the Company and its Subsidiaries is terminated by
reason of Retirement may thereafter be exercised, to the extent it was
exercisable on the date of such termination, for a period of 12 months (or such
other period as the Administrator shall specify) from the date of such
termination of employment, but not later than the expiration of the stated term
of the Option, if earlier. The Administrator may specify in any Stock Option
that the death of an optionee during the period provided in this Section
5(a)(vii) for the exercise of the Option shall extend such period for a period
ending not later than 12 months following the date of the optionee’s death,
subject to termination on the expiration of the stated term of the Option, if
earlier.




--------------------------------------------------------------------------------




(viii)    Termination for Cause. If any optionee’s employment by (or business
relationship with) the Company and its Subsidiaries is terminated for Cause, any
Stock Option held by such optionee, including any Stock Option that is
exercisable at the time of such termination, shall immediately terminate and be
of no further force and effect; provided, however, that the Administrator may,
in its sole discretion, provide in any Stock Option that such Stock Option can
be exercised, to the extent it was exercisable on the date of such termination,
for a period of up to 30 days from the date of termination of employment (or
business relationship), but not later than the expiration of the stated term of
the Option, if earlier.
(ix)    Other Termination. Unless otherwise determined by the Administrator, if
an optionee’s employment by (or business relationship with) the Company and its
Subsidiaries terminates for any reason other than death, Disability, Retirement,
or for Cause, any Stock Option held by such optionee may thereafter be
exercised, to the extent it was exercisable on the date of such termination, for
three months (or such other period not to exceed 60 months as the Administrator
shall specify) from the date of termination of employment (or business
relationship), but not later than the expiration of the stated term of the
Option, if earlier.
(x)    Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Nonstatutory Stock Option.
(b)    Non-Transferability of Options. No Stock Option shall be transferable by
the optionee otherwise than by will or by the laws of descent and distribution
and all Stock Options shall be exercisable, during the optionee’s lifetime, only
by the optionee. Notwithstanding the foregoing, the Administrator may provide in
an option agreement evidencing a Nonstatutory Stock Option that the optionee may
transfer, without consideration for the transfer, such Nonstatutory Stock Option
to members of his immediate family, to trusts for the benefit of such family
members, to partnerships in which such family members are the only partners, to
charitable organizations, or pursuant to a domestic relations order in
settlement of marital property rights (which shall not be a transfer for value),
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of the Plan and the applicable option agreement.
(c)    Form of Settlement. Shares of Stock issued upon exercise of a Stock
Option shall be free of all restrictions under the Plan, except as otherwise
provided in the Plan.
Section 6.Stock Appreciation Rights.
(a)    Nature of Stock Appreciation Rights. A Stock Appreciation Right is an
Award entitling the recipient to receive an amount in cash or shares of Stock or
a combination thereof having a value equal to the excess of the Fair Market
Value of a share of Stock on the date of exercise over the per share exercise
price of the Stock Appreciation Right set by the Administrator at the time of
grant, which exercise price shall be not less than the Fair Market Value of a
share of Stock on the date of grant (or not less than the Option exercise price
per share, if the Stock Appreciation Right was granted in tandem with a Stock
Option) multiplied by the number of shares of Stock with respect to which the
Stock Appreciation Right shall have been exercised, with the Administrator
having the right to determine the form of payment.
(b)    Grant and Exercise of Stock Appreciation Rights. Stock Appreciation
Rights may be granted by the Administrator in tandem with, or independently of,
any Stock Option granted pursuant to Section 5 of the Plan. In the case of a
Stock Appreciation Right granted in tandem with a Nonstatutory Stock Option,
such Stock Appreciation Right may be granted either at or after the time of the
grant of such Option. In the case of a Stock Appreciation Right granted in
tandem with an Incentive Stock Option, such Stock Appreciation Right may be
granted only at the time of the grant of the Option.
(c)    Terms and Conditions of Stock Appreciation Rights. Stock Appreciation
Rights shall be subject to such terms and conditions as shall be determined from
time to time by the Administrator, subject to the following:
(i)    Stock Appreciation Rights granted in tandem with Options shall be
exercisable at such time or times and to the extent that the related Stock
Options shall be exercisable. A Stock Appreciation Right or applicable portion
thereof granted in tandem with a Stock Option shall terminate and no longer be
exercisable upon the termination or exercise of the related Option.
(ii)    Upon exercise of a Stock Appreciation Right, the applicable portion of
any related Option shall be surrendered. When a stock settled Stock Appreciation
Right is exercised, the shares subject to a Stock Appreciation Right grant
agreement shall be counted against the shares available for issuance, regardless
of the number of shares used to settle the Stock Appreciation Right upon
exercise.
(iii)    Stock Appreciation Rights granted in tandem with an Option shall be
transferable only when and to the extent that the underlying Option would be
transferable. Stock Appreciation Rights not granted in tandem with an Option
shall not be transferable otherwise than by will or the laws of descent or
distribution. All Stock Appreciation Rights shall be exercisable during the
participant’s lifetime only by the participant or the participant’s legal
representative.




--------------------------------------------------------------------------------




Section 7.Restricted Stock Awards.
(a)    Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
entitling the participant to receive shares of Stock (“Restricted Stock”) or to
receive the economic equivalent of shares of Stock (“Restricted Stock Units”)
subject to such restrictions and conditions as the Administrator may determine
at the time of grant, at a purchase price and for such consideration as the
Administrator may determine. Restricted Stock issuances and Restricted Stock
Unit grants may, at the discretion of the Administrator, be based on continuing
employment (or other business relationship) with the Company and its
Subsidiaries and/or achievement of Performance Goals or other pre-established
performance criteria or objectives.
(b)    Rights as a Stockholder. Upon execution of a written instrument for the
issuance of Restricted Stock and paying any applicable purchase price, a
participant shall have the rights of a stockholder with respect to the voting of
the Restricted Stock, subject to such conditions contained in the written
instrument evidencing the Restricted Stock Award. Unless the Administrator shall
otherwise determine, certificates evidencing the Restricted Stock shall remain
in the possession of the Company or of a third party escrow holder until such
Restricted Stock is vested as provided in Section 7(d) below. Stock underlying a
Restricted Stock Unit will not be issued until the Restricted Stock Unit has
vested as provided in Section 7(d) below. A participant awarded Restricted Stock
Units shall have no rights as a Company stockholder with respect to such
Restricted Stock Units until such time as the Restricted Stock Units have vested
and Stock underlying the Restricted Stock Units has been issued.
(c)    Restrictions. Restricted Stock and Restricted Stock Units may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided herein or in the written instrument evidencing
the Restricted Stock Award. If a participant’s employment (or other business
relationship) with the Company and its Subsidiaries terminates for any reason,
the Company shall have the right to repurchase from the participant or the
participant’s legal representative at their purchase price Restricted Stock with
respect to which conditions have not lapsed.
(d)    Vesting of Restricted Stock. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the cancellation of Restricted
Stock Units and the non-transferability of the Restricted Stock and the
Company’s right of repurchase shall lapse. Subsequent to such date or dates
and/or the attainment of such pre-established Performance Goals or other
performance criteria, objectives and other conditions, the shares on which all
restrictions have lapsed shall no longer be subject to the restrictions set
forth above and shall be “vested.” Except as may otherwise be provided by the
Administrator, a participant’s rights in any shares of Restricted Stock and
Restricted Stock Units that have not vested shall terminate automatically upon
the participant’s termination of employment (or other business relationship)
with the Company and its Subsidiaries and shares of Restricted Stock shall be
subject to the Company’s right of repurchase as provided in Section 7(c) above.
(e)    Waiver, Deferral and Reinvestment of Dividends. The written instrument
evidencing the Restricted Stock Award may require or permit the immediate
payment, waiver, deferral or investment of dividends paid on the Restricted
Stock or their economic equivalent with respect to Restricted Stock Units.
Section 8.Performance Shares.
(a)    Nature of Performance Shares. An Award of Performance Shares entitles a
participant to receive shares of Stock following the satisfaction of one or more
Performance Goals or other specific performance criteria established by the
Administrator, in each case on a specified date or dates or over any Performance
Period or other period determined by the Administrator.
(b)    Rights as a Stockholder. Stock underlying Performance Shares will not be
issued until the Performance Shares have vested, pursuant to the Performance
Goals or other specific performance criteria set by the Administrator. A
participant awarded Performance Shares shall have no rights as a Company
stockholder with respect to such Performance Shares until such time as the
Performance Shares have vested and the Stock underlying the Performance Shares
has been issued.
(c)    Vesting of Performance Shares. The Administrator, at the time of grant,
shall specify the Performance Goals or other specific performance criteria,
objectives and conditions on which the Stock underlying the Performance Shares
shall vest. Except as otherwise may be provided by the Administrator, a
participant’s rights in the Stock underlying the Performance Shares that have
not vested shall terminate automatically upon the participant’s termination of
employment (or other business relationship) with the Company and its
Subsidiaries.
Section 9.Performance-Based Awards.
(a)    Purpose. The purpose of this Section 9 is to provide the Committee the
ability to qualify Awards granted under the Plan as Qualified Performance-Based
Compensation. If the Committee, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Section 9
shall control over any contrary provision contained in the Plan; provided,
however, that the Committee may in its discretion grant Awards to Covered
Employees that are based on Performance Criteria or Performance Goals but that
do not satisfy the requirements of this Section 9.




--------------------------------------------------------------------------------




(b)    Applicability. This Section 9 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards. The designation
of a Covered Employee as a participant for a Performance Period shall not in any
manner entitle the participant to receive an Award for the period. Moreover,
designation of a Covered Employee as a participant for a particular Performance
Period shall not require designation of such Covered Employee as a participant
in any subsequent Performance Period and designation of one Covered Employee as
a participant shall not require designation of any other Covered Employees as a
participant in such period or in any other period.
(c)    Procedures With Respect to Performance-Based Awards. To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award that
may be granted to one or more Covered Employees, no later than 90 days following
the commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (i) designate
one or more Covered Employees, (ii) select the Performance Criteria applicable
to the Performance Period, (iii) establish the Performance Goals, and amounts of
such Awards, as applicable, which may be earned for such Performance Period, and
(iv) specify the relationship between Performance Criteria and the Performance
Goals and the amounts of such Awards, as applicable, to be earned by each
Covered Employee for such Performance Period. Following the completion of each
Performance Period, the Committee shall certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned by a Covered Employee, the Committee shall have
the right to reduce or eliminate (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the Performance Period.
(d)    Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award agreement, a participant must be employed by the Company or a
Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the participant. Furthermore, a participant shall be eligible to receive
payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved. In determining the amount
earned under a Performance-Based Award, the Committee may reduce or eliminate
the amount of the Performance-Based Award earned for the Performance Period, if
in its sole and absolute discretion, such reduction or elimination is
appropriate.
(e)    Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as Qualified Performance-Based Compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.
Section 10.Tax Withholding.
(a)    Payment By Participant. Each participant shall, no later than the date as
of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld with respect to such
income. The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the participant.
(b)    Payment in Stock. Subject to approval by the Administrator, a participant
may elect to have such tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from shares of Stock to be
issued pursuant to any Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due, or (ii) transferring to the Company shares of Stock
owned by the participant with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due.
Section 11.Transfer, Leave of Absence, Etc.
For purposes of the Plan, the following events shall not be deemed a termination
of employment:
(a)    a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or
(b)    an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.
Section 12.Amendments and Termination.
The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. The Board may at time amend the Plan to provide for the grant of




--------------------------------------------------------------------------------




automatic nondiscretionary equity grants to Independent Directors without the
requirement to obtain approval from the Company’s stockholders. If and to the
extent determined by the Administrator to be required to ensure that Incentive
Stock Options granted under the Plan are qualified under Section 422 of the
Code, Plan amendments shall be subject to approval by the Company’s stockholders
entitled to vote at a meeting of stockholders. Notwithstanding the foregoing,
except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or Stock Appreciation Rights or cancel outstanding Options
or Stock Appreciation Rights in exchange for cash, other awards or Options or
Stock Appreciation Rights with an exercise price that is less than the exercise
price of the original Options or Stock Appreciation Rights without stockholder
approval.
Section 13.Status of Plan.
With respect to the portion of any Award which has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.
Section 14.General Provisions.
(a)    No Distribution; Compliance With Legal Requirements. The Administrator
may require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof. No shares of Stock shall be issued
pursuant to an Award until all applicable securities law and other legal and
stock exchange or similar requirements have been satisfied. The Administrator
may require the placing of such stop-orders and restrictive legends on
certificates for Stock and Awards as it considers appropriate.
(b)    Delivery Of Stock Certificates. Delivery of stock certificates to
participants under this Plan shall be deemed effected for all purposes when the
Company or a stock transfer agent of the Company shall have mailed such
certificates in the United States mail, addressed to the participant, at the
participant’s last known address on file with the Company.
(c)    Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.
Section 15.Effective Date of Plan.
This Plan shall become effective when approved by the Company’s stockholders.
Section 16.Governing Law.
This Plan shall be governed by California law except to the extent such law is
preempted by federal law; provided, however, that the Delaware General
Corporation Law shall apply to the issuance of Stock and other securities
hereunder.


